Citation Nr: 1117791	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for fatigue, including as secondary to hypothyroidism and leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the undersigned in June 2010.  A transcript of that hearing is of record.  

This case was remanded by the Board for further development in August 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  PTSD to include anxiety and depression is attributable to service. 

2.  Fatigue is due to a service connected disease or injury.  

3.  Tinnitus was not manifest in service and is not otherwise attributable to service.  





CONCLUSIONS OF LAW

1.  PTSD to include anxiety and depression was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §3.303 (2010).

2.  Fatigue is proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2010).

3.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and its pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in December 2006, prior to the rating decision on appeal.  The letter informed the Veteran of the evidence and information needed to substantiate his claims and of his and VA's respective duties in obtaining evidence.  The letter also included notice as to how VA assigns an effective date and a disability rating in the event that service connection is established.  As such, no further development is required with respect to the duty to notify.

The Board notes that the Veteran was afforded VA compensation and pension examinations in October 2010 and November 2010.  Although the RO issued a Supplemental Statement of the Case (SSOC) following the examinations for the claims for service connection for PTSD and tinnitus, they did not do so for the fatigue claim.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2010).  Although the appellant has not waived review of the additional evidence, in light of the grant of the benefit sought the Board finds that a remand for the issuance of a SSOC is not warranted.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, appropriate examinations have been conducted.  A review of the VA examinations reflect that they were adequate.  The examiners reviewed the Veteran's pertinent history, reported clinical findings, and issued opinions supported with reason/rationale.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order for a claim for service connection for PTSD to be successful there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

"Credible supporting evidence" of a non-combat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996). However, the Court has held that the regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).

The Board notes that the Veteran asserts that he exposed to artillery and weapons noise during service.  Based on the Veteran's statements and review of the record, the Board finds that the Veteran is entitled to the provisions set forth in 38 U.S.C.A. § 1154(b).  As such, his claims of noise exposure in service will be accepted as evidence of what occurred in service/combat since it is consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154.

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  38 C.F.R. § 3.310(a) (2010).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The revised regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice- connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  The Board notes that since the Veteran's claim for service connection was filed in November 2006 the current version of 38 C.F.R. § 3.310 is applicable to the claim.  

Analysis 

Service connection - Psychiatric disorder

The Veteran has appealed the denial of service connection for a psychiatric disability, to include PTSD, anxiety, and depression.  The Board has incorporated the claim for service connection for anxiety and depression as part of the PTSD claim.  Based on the evidence of record, the Board finds that service connection for PTSD to include anxiety and depression is warranted.

The Veteran filed a claim for compensation in November 2006.  The Veteran's ex-wife, a licensed clinical social worker, stated in April 2007 that the Veteran has been suffering from PTSD since his return from Vietnam.  She related that throughout their marriage he was tormented by nightmares, flashbacks, and intrusive thoughts.  In July 2008, the Veteran related that he was a combat Veteran.  

G.G., a LPC, related in a July 2008 statement that the Veteran had been his patient since May 2008 and that he suffers from PTSD from his time in Vietnam.  He expressed that the Veteran experienced depression, isolation, sleep problems, and avoidance.  

In an October 2009 evaluation, PTSD, depressive disorder and anxiety disorder were diagnosed.  It was noted that the Veteran was articulate and cooperative but appeared guarded when discussing emotional responses or his Vietnam experiences.  G.G. stated that the Veteran appeared to be coping with chronic PTSD since his return from Vietnam where he engaged in covert operations.  He opined that the Veteran suffered from severe PTSD.  

During his June 2010 hearing, the Veteran reported that he started experiencing PTSD, stress and anxiety about 40 years ago, possibly before he left Vietnam.  He reported he received incoming fire.  

The Veteran was afforded a VA compensation and pension examination in October 2010.  During this examination, the Veteran reported being involved in military intelligence and was a liaison with Special Forces.  He indicated that his records are still sealed.  He avoided talking about the stressful events that occurred in Vietnam.  It was noted that during service, the Veteran was shot at and was exposed to danger.  He fired back and saw many extremely difficult events unfolding in his world while in Vietnam.  The examiner stated that it was quite clear that the Veteran felt extreme danger and fearful hostile enemy activities while in Vietnam area of operation.  The examiner stated that there were no post military stressors that would have an impact on our understanding of the consequences of the Veteran's stressors.  PTSD was diagnosed.  Exposure to stress in Vietnam and ongoing stress with chronic medical ailments was noted.  

The VA examiner stated that the Veteran was involved in activities in Vietnam which were extremely stressful and he was extremely fearful because of the potential and real enemy actions while in country.  He stated that the Veteran re-experiences his stressors from Vietnam in nightmares.  The criteria of intrusive thoughts, avoidance, feelings of detachment, and increased arousal were also noted to have been met.  The VA examiner opined that the Veteran has PTSD clearly due to his stressors in Vietnam.  No mental disorder other than those mentioned were found on examination.  

Based on the evidence of record, the Board finds that service connection for PTSD is warranted.  In this regard, the Veteran's claimed stressors of receiving incoming fire and exposure to danger while in service are consistent with the places, types, and circumstances of the Veteran's service as detailed in his sworn testimony and service records.  In turn, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (75 Fed. Reg. 39843, 39852 (July 13, 2010)).  Further, a VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD.  Accordingly, the Board finds that the Veteran suffers from PTSD and that his PTSD has been sufficiently linked to wartime experiences.  In sum, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  See 38 U.S.C.A.  § 5107(b). 

Service connection - Fatigue

The Veteran has appealed the denial of service connection for fatigue, including as secondary to hypothyroidism and leukemia.  Given the evidence of record, the Board finds that service connection for fatigue secondary to the service-connected chronic lymphocytic leukemia is warranted.  

In this regard, the Board initially acknowledges that the appellant is diagnosed with chronic lymphocytic leukemia.  Furthermore, the Veteran has attributed his fatigue to his chronic lymphocytic leukemia.  He reported a history of fatigue for the last few years in November 2006.  In December 2006, the Veteran reported that his energy level was low.  

In October 2010 the Veteran was afforded a VA compensation and pension examination.  During the examination, the Veteran reported his fatigue started about five years ago and that he had to quit working because of his fatigue.  It was noted that he was monitored for months and that his white blood cell count continued to drop.  He continued to complain of fatigue.  Chronic lymphocytic leukemia was diagnosed.  The VA examiner noted that the onset of the fatigue coincides with the onset of the laboratory abnormalities which eventually led to the diagnosis of leukemia.  The examiner related that the Veteran continued to show anemia as well as reduced white blood count which is consistent with symptoms of fatigue.  He further stated that the medication which he is taking can cause side effects of fatigue.  Therefore, he opined that it was as likely as not that the fatigue was related to the service connected chronic lymphocytic leukemia.  

In this case, service connection is in effect for chronic lymphocytic leukemia and a VA examiner has attributed the appellant's fatigue to his service connected chronic lymphocytic leukemia.  The evidence shows that the appellant's fatigue is attributable to a service-connected disability.  There is no negative evidence.  Accordingly, service connection for fatigue on a secondary basis is granted.

Service connection - Tinnitus 

The Veteran has appealed the denial of service connection for tinnitus.  Service treatment records reveal a finding of normal ears at separation in November 1970.  The Veteran filed a claim for tinnitus in November 2006.  During his June 2010 hearing, he related that he first noticed ringing/hissing in his ears for as long as he could remember although he could not remember the date.  However, he related that it started after returning home.  He reported acoustic trauma from aircrafts and artillery in service.  He denied post service exposure to acoustic trauma.  

During his November 2010 VA compensation and pension examination, the Veteran reported military noise exposure while working in military intelligence including in Vietnam.  He reported civilian occupational noise exposure from working in the oil field for 30 years with hearing protection.  He reported tinnitus for as long as he could remember.  The Veteran reported intermittent soft low frequency tinnitus bilaterally that is more prominent when not concentrating on a different task or topic.  Constant and recurrent tinnitus was noted.  The examiner found that the tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.  He opined that was less likely as not that the Veteran's tinnitus was related to service.  He stated that there is no mention, diagnosis or treatment of tinnitus indicated in the service treatment records or within a year of separation.  He also stated that the Veteran's history included lengthy civilian occupational noise exposure following service.  

Based on the evidence presented, the Board finds against the claim for service connection for tinnitus.  In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report noise exposure and ringing in the ears but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, we find the Veteran's assertions that his tinnitus is related to service are not credible and that the more probative evidence is against the claim.  

To the extent that the Veteran attributes his tinnitus to service, the Board finds that his assertions are not credible.  In this regard, we find that such are inconsistent with other (lay and medical) evidence of record.  

Post-service evidence is devoid of a showing of complaints or treatment related to the ears following active service until decades thereafter.  In fact, it is shown that tinnitus was not reported until the November 2006 claim for compensation.  The Board emphasizes the multi-year gap between discharge from active duty service (1971) and initial reported symptoms related to the ears in approximately 2006 (a nearly 35 year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Furthermore, we note that the Veteran has reported that he is uncertain of the onset of his tinnitus.  Rather, he has only expressed that it has been present since he could remember but that it started after service.  The Board further notes that the November 2010 VA examiner opined that it was less likely as not that the Veteran's tinnitus was related to service.  In his reasoning, he stated that there is no mention, diagnosis or treatment of tinnitus indicated in the service treatment records or within a year of separation, and that the Veteran's history included lengthy civilian occupational noise exposure following service.  The examiner also related that the tinnitus was as likely as not a symptom associated with the Veteran's non service connected hearing loss.  Although the Veteran attributes his tinnitus to service, we have afforded greater probative value to the VA examiner's opinion as it was rendered after consideration of the record to include the Veteran's service and post service occupational and recreational noise exposure.  We also note that the opinion is supported by adequate reason and rational and is consistent with the historical record.  

The Board finds that the Veteran's assertions that in service noise contributed to his current tinnitus are not credible when weighed against the other evidence of record, including his own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  In this regard, the Board notes that although he was uncertain of the onset of his tinnitus, the Veteran nevertheless reported a post service onset.  We again note that we accept that the Veteran had some noise exposure in service.  However, the more probative evidence is against a finding of an inservice occurrence of his tinnitus.  

In sum, the evidence deemed most probative by the Board establishes that, although the Veteran has tinnitus, such is not attributable to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disability, to include PTSD, anxiety, and depression is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Service connection for fatigue is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Service connection for tinnitus is denied.  


______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


